DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 1, line 2: insert a “semicolon” after “tongue”;
Claim 1, line 5: insert a “semicolon” after “board”;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichimura (US 5,975,934).
Regarding claim 1: Ichimura teaches a connector 20 comprising: a tongue 22; a first support structure 23 (e.g. 23 to the right; Fig. 3) on a top of the tongue (see Fig. 3); a second support structure 23 (e.g. 23 to the left; Fig. 3) on a bottom of the tongue (see Fig. 3); a first flexible circuit board 24 (e.g. 24 to the right; Fig. 3); a first plurality of contacts 25 (e.g. 25 to the right; Fig. 3) supported by the first support structure (see Fig. 3 for contacts 25 supported by the first support structure 23 to the right) and soldered to a top side of the first flexible circuit board 24 (e.g. soldering is a common form of forming an electrical and mechanical connection between contacts and a circuit board; “The second connector member 20 further comprises a pair of second FPC boards 24 serving as lead means connected to the contact rows 25 and led out from the second insulator 23 to be electrically connected to the PCB 40”; Col. 4, lines 1-4); and a second plurality of contacts 25 (e.g. 25 to the left; Fig. 3) supported by the second support structure 23 (see Fig. 3).  
Regarding claim 2: Ichimura teaches all the limitations of claim 1 and further teaches wherein the first support structure 23 is plastic (e.g. support structure is an insulator and plastic is an insulator).  
Regarding claim 3: Ichimura teaches all the limitations of claim 1 and further teaches wherein the first support structure 23 is metal (e.g. the contacts located within the support structure are made of a conductive metal).  
Regarding claim 4: Ichimura teaches all the limitations of claim 2 and further teaches comprising an enclosure (at 21; Fig. 3) around the first support structure and the second support structure (see Fig. 3).  
Regarding claim 5: Ichimura teaches all the limitations of claim 4 and further teaches wherein the first support structure 23 and the second support structure 23 are attached to the tongue 22 (see Fig. 3).  
Regarding claim 7: Ichimura teaches all the limitations of claim 4 and further teaches wherein the connector is a connector receptacle (see Fig. 2).  
Regarding claim 8: Ichimura teaches all the limitations of claim 1 and further teaches wherein the connector is a connector receptacle (see Fig. 2).  
Regarding claim 17: Ichimura teaches a connector system (Fig. 2) comprising: a connector receptacle 20 comprising: a passage surrounding a tongue 22 (see Fig. 2), the passage defining a front opening (e.g. above 23; Fig. 2); a first support structure (e.g. 23 on the right; Fig. 3) on a top of the tongue 22 (see Fig. 3); Page 4 of 7Appl. No. 17/180,841Atty. Docket No.: 090911-P38089USC1 Response to Office Action of May 19, 2022a second support structure (e.g. 23 on the left; Fig. 3) on a bottom of the tongue 22 (see Fig. 3); a first flexible circuit board 24; a first plurality of contacts 25 supported by the first support structure 23 (see Fig. 3) and soldered to a top side of the first flexible circuit board 24 (e.g. soldering is a common form of forming an electrical and mechanical connection between contacts and a circuit board; “The second connector member 20 further comprises a pair of second FPC boards 24 serving as lead means connected to the contact rows 25 and led out from the second insulator 23 to be electrically connected to the PCB 40”; Col. 4, lines 1-4); and a second plurality of contacts 25 (e.g. 25 to the left; Fig. 3) supported by the second support structure 23 (Fig. 3); and a connector insert 10 comprising: a first contact to mate with a  first contact in the plurality of first contacts when the connector insert is mated with the connector receptacle (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US 5,975,934), in view of Wright (US 4,477,134).
Regarding claim 6: Ichimura teaches all the limitations of claim 1. 
Ichimura does not explicitly teach wherein the first flexible circuit board is attached to the first support structure using a pressure-sensitive adhesive. 
Wright teaches a first flexible circuit board 110 is attached using a pressure-sensitive adhesive (Col.2, lines 7-13).Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first flexible circuit board is attached to the first support structure using a pressure-sensitive adhesive as taught by Wright into the connector of Ichimura in order to achieve the advantage of securely attaching components to one another.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (US 5,975,934), in view of Amini (US 2015/0162684).
Regarding claim 18: Ichimura teaches all the limitations of claim 17. 
Ichimura does not explicitly teach further comprising a magnetic element in the connector insert and a magnetic element on the tongue.  
Amini teaches comprising a magnetic element in a connector insert and a magnetic element on a tongue (Para. 0077).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a magnetic element in the connector insert and a magnetic element on the tongue as taught by Amini into the connector of Ichimura in order to achieve the advantage of ensuring a mating connection is achieved and maintained.
Regarding claim 19: Ichimura, in view of Amini, teaches all the limitations of claim 18 and further teaches wherein the connector insert 10 further comprises a shield 11 around the first contact (see Fig. 2).  
Regarding claim 20: Ichimura, in view of Amini, teaches all the limitations of claim 19 and further teaches wherein the first support structure 23 and the second support structure 23 are supported by the tongue 22 (see Fig. 3).








Allowable Subject Matter
Claims 9-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9: allowability resides at least in part with the prior art not showing orfairly teaching a connector comprising a third layer supporting a second ground plane under the plurality of second traces, and each of the first plurality of contacts attached to a corresponding first trace in the plurality of first traces on the first layer of the first flexible circuit board; and a second plurality of contacts supported by the second support structure ; this in combination with the remaining limitations of the claim. 
Regarding claims 10-16: are allowable based on their dependency on claim 9.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833